No. 12775

          I N THE SUPREME COURT OF THE STATE O M N A A
                                              F OTN

                                           1975



GEORGE D. BALLARD, J R . ,

                               P l a i n t i f f and A p p e l l a n t ,



J O H N G. GREGORY, S u p e r i n t e n d e n t o f
J e f f e r s o n County S c h o o l s ,
              and
COUNTY COMMISSIONERS OF JEFFERSON
COUNTY, a body p o l i t i c ,
              and
VINCENT M. CAPP e t a l . ,

                               Defendants and Respondents.



Appeal from:         District Court of t h e F i f t h J u d i c i a l D i s t r i c t ,
                     Honorable Gordon R. B e n n e t t , Judge p r e s i d i n g .

Counsel o f Record:

       For Appellant :

               Thomas Olson, County A t t o r n e y , Bozeman, Montana
               Donald E. White a r g u e d , Deputy County A t t o r n e y ,
                Bozeman, Montana

       F o r Respondents:

              A l l e n LeMieux, County A t t o r n e y , a r g u e d , Boulder,
               Montana



                                                Submitted:          J a n u a r y 9 , 1975

                                                   Decided :
                                                                   AN 3 1 1975
Filed :    JA!? 2 '- "'?a .i
                   , i~
Ilr. J u s t i c e Jehu donway H a r r i s o r ~d e l i v e r e d t h e Opinion of t h e
Court .

             T h i s i s a n a p p e a l from a judgment o f t h e d i s t r i c t c o u r t
oL J e f f e r s o n County r e f u s i n g t o t r a n s f e r t e r r i t o r y of a n elemen-

c a r y s c h o o l d i s t r i c t i n t o a proposed j o i n t h i g h s c h o o l d i s t r i c t .

             The s o l e i s s u e on a p p e a l i s whether o r n o t t h e t r i a l
cot.irt e r r e d i n f i n d i n g no a b u s e of d i s c r e t i o n by t h e J e f f e r s o n

County s c h o o l s u p e r i n t e n d e n t o r t h e J e f f e r s o n County commission-

e r s i n d e n y i n g a p e t i t i o n t o t r a n s f e r t e r r i t o r y between h i g h

scnool d i s t r i c t s .

             T h i s a c t i o n was commenced by c e r t a i n r e s i d e n t s of J e f f e r -
son County who send t h e i r c h i l d r e n t o a j o i n t e l e m e n t a r y s c h o o l

d i s t r i c t , No. 2 4 o f G a l l a t i n County, t o t r a n s f e r t h e t e r r i t o r y

of e l e m e n t a r y s c h o o l d i s t r i c t No. 2 4 , l y i n g i n J e f f e r s o n County,

t o e s t a b l i s h a j o i n t h i g h s c h o o l d i s t r i c t w i t h t h e Three F o r k s

High School d i s t r i c t .         During t h e h e a r i n g t h e c o u r t a l l o w e d

s u b s t i t u t i o n of George D . B a l l a r d , J r . , a l o c a l t a x p a y e r , a s

party p l a i n t i f f .     However, t h e d e p u t y c o u n t y a t t o r n e y of G a l l a t i n
County c o n t i n u e d t o p r e s e n t t h e o r i g i n a l p l a i n t i f f ' s c a s e .

             P r i o r t o t h e commencement of t h i s a c t i o n t h e r e s i d e n t s
of s c h o o l d i s t r i c t No. 2 4 p e t i t i o n e d t h e c o u n t y s u p e r i n t e n d e n t

and t h e board of c o u n t y commissioners of J e f f e r s o n County f o r

s u c h a t r a n s f e r of t e r r i t o r y h u t were d e n i e d .       They t h e n a p p e a l e d

t o t h e s t a t e s u p e r i n t e n d e n t o f p u b l i c i n s t r u c t i o n b u t were ad-

v i s e d t h a t t h e i r o n l y remedy was an a c t i o n i n t h e d i s t r i c t c o u r t .
             The r e c o r d shows t h a t f o r t h e r e s i d e n t s h e r e p e t i t i o n i n g
Three Forks i s t h e i r t r a d i n g c e n t e r .          They l i v e on t h e e a s t e r n
b o r d e r of J e f f e r s o n County and s e v e r a l y e a r s ago had s u c c e s s -
f u l l y formed a j o i n t e l e m e n t a r y s c h o o l d i s t r i c t w i t h t h e T h r e e

Forks d i s t r i c t .      T h i s and t h e f a c t t h a t t h e h i g h s c h o o l d i s t r i c t

t o which t h e y belong was a b o u t t o bond t o b u i l d a new h i g h s c h o o l

a t W h i t e h a l l , prompted t h e i r p e t i t i o n t o form a j o i n t h i g h s c h o o l
 district.

              The t r i a l c o u r t n o t e d i n i t s f i n d i n g s of f a c t t h a t

 b o t h t h e c o u n t y s u p e r i n t e n d e n t i n h i s f i n d i n g s , and t h e board of

 c o u n t y commissioners i n i t s r e v i e w of t h e f i n d i n g s of t h e

 s u p e r i n t e n d e n t , t o o k i n t o c o n s i d e r a t i o n t h e number of s t u d e n t s

 from J e f f e r s o n County a t t e n d i n g t h e e l e m e n t a r y s c h o o l and t h e

 h i g h s c h o o l a t Three F o r k s ; t h e d i s t a n c e s and t h e t i m e n e c e s s a r y

 f o r t h e s e s t u d e n t s t o t r a v e l by bus t o e i t h e r t h e Three F o r k s o r

 W h i t e h a l l s c h o o l s ; t h a t t u i t i o n was p a i d f o r a l l s t u d e n t s l i v i n g

 i n J e f f e r s o n County and a t t e n d i n g t h e Three F o r k s h i g h s c h o o l ;
 t h e t a x problems of b o t h s c h o o l s , a s w e l l a s t h e t a x s t r u c t u r e

 of b o t h c o u n t i e s ; t h e payments of e q u a l i z a t i o n f u n d s and ANB

 f u n d s ; t h e i n t e r e s t s of t h e r e s i d e n t s , a s w e l l a s t h e i n t e r e s t s

 of t h e s t u d e n t s i n v o l v e d ; a n d , found no a b u s e of d i s c r e t i o n on

 t h e p a r t of t h e c o u n t y s u p e r i n t e n d e n t o r t h e board o f c o u n t y

 commissioners.

              F i r s t , w e note here t h a t while it i s not an i s s u e , t h e

 t r i a l c o u r t allowed f o r t h e s u b s t i t u t i o n of George D . B a l l a r d ,

 Jr. a s p l a i n t i f f .     B a l l a r d i s a t a x p a y e r i n J e f f e r s o n County and

 i s a r e a l p a r t y i n i n t e r e s t and t h e s u b s t i t u t i o n was p r o p e r .

              The c o n t r o l l i n g s t a t u t e h e r e i s s e c t i o n 7 5 - 6 5 2 6 ( 5 ) ,

 R.C.M.      1947, p e r t a i n i n g t o o r g a n i z a t i o n of j o i n t h i g h s c h o o l d i s -

 t r i c t s and p r o v i d e s :

              " ( 5 ) * * * The board of c o u n t y commissioners
              s h a l l c o n d u c t a h e a r i n g f o r t h e a p p e a l , and
              t h e i r d e c i s i o n s h a l l be f i n a l * * *."

              Appellant a l l e g e s t h a t i n a t l e a s t t h r e e c a s e s , t h i s

C o u r t h a s r e c o g n i z e d t h e r i g h t t o a p p e a l a board of c o m m i s s i o n e r s '

d e c i s i o n where t h e r e h a s been a n a b u s e of d i s c r e t i o n .           He alleges

a n a b u s e of d i s c r e t i o n i n t h e J e f f e r s o n board of c o u n t y commis-

s i o n e r s ' d e n i a l of t h e p e t i t i o n of t h e r e s i d e n t s o f J e f f e r s o n County

i n s c h o o l d i s t r i c t No. 2 4 .     G r a n t v . M i c h a e l s , 94 Mont. 452, 23
P.2d 266;     Read v. S t e p h e n s , 1 2 1 Mont. 508, 1 9 3 P.2d 6 2 6 ; B a r n a r d

v . McInerney, 162 Mont. 309, 511 P.2d 330, 334, 30 S t . Rep. 656.

                I n o n l y one o f t h e t h r e e c a s e s r e l i e d on by a p p e l l a n t d i d
the Z o u r t f i n d a n a b u s e o f d i s c r e t i o n by t h e b o a r d o f commission-

s    .     I n G r a n t a b u s e was p a t e n t .     I n comparing t h e c a s e s we n o t e :

                         Grant                                        This Case
Area i n v o l v e d was 1 / 2 o f a                   Very s m a l l p o r t i o n o f J e f f e r s o n
County.                                                County.

300 q u a l i f i e d e l e c t o r s .                10 q u a l i f i e d e l e c t o r s .

212 s t u d e n t s i n v o l v e d .                  3 o r 4 involved.

                                                       W h i t e h a l l High S c h o o l a l m o s t same
                                                       t i m e away o n I n t e r s t a t e f o u r l a n e
An a r e a of o b v i o u s l a c k o f                highway. Willow C r e e k h i g h s c h o o l
school f a c i l i t i e s .                           c l o s e r t h a n e i t h e r Three Forks o r
                                                       Whitehall.           Transportation furnished
                                                       by e l e m e n t a r y d i s t r i c t .

Commissioners a c t e d 2 a g a i n s t                Commissioners unanimous a g a i n s t .
and 1 f o r .

I c o m m i s s i o n e r a b o a r d member           No s u c h c o n f l i c t o f i n t e r e s t h e r e .
of opposing d i s t r i c t
                                                       Commissioners and s u p e r i n t e n d e n t
Board found no c o n t r a d i c t i - o n             h e r e c o n s i d e r e d i n t e r a l i a number
t o petition.                                          of s t u d e n t s , d i s t a n c e , t i m e of
                                                       t r a v e l , t u i t i o n payments, e q u a l -
E v i d e n c e was c l e a r a n d u n d i s -        i z a t i o n a n d ANB payments, r e l a t e d
p u t e d t h a t p e o p l e needed                   t a x impact, i n t e r e s t s of r e s i d e n t s
f a c i l i t i e s o f a new d i s t r i c t .        and s t u d e n t s i n v o l v e d and m a t t e r s
                                                       contained i n exhibits.

Obvious p r e j u d i c e d i s p l a y e d            No b i a s by c o u n t y s u p e r i n t e n d e n t o r
i n record.                                            county commissioners.

Having g i v e n w e i g h t t o s u c h f a c t o r s i n c o n s i d e r i n g w h e t h e r o r n o t

t o make t h e t r a n s f e r w e f i n d a s d i d t h e t r i a l j u d g e , no a b u s e o f

d i s c r e t i o n on t h e p a r t o f t h e c o u n t y c o m m i s s i o n e r s n ~t h e c o u n t y

s u p e r i n t e n d e n t of s c h o o l s .
                A p p e l l a n t ' s p e t i t i o n h e r e i s s i m i l a r t o t h a t i n Barnard
where t h i s C o u r t found no a b u s e of d i s c r e t i o n by t h e V a l l e y County
authorities.

                The judgment i s a f f i r m e d .                    ,
                                                                      .
L,-------,,,,,,,'l--LLLLLLL-~--   -.
   Chief J u s t i c e




...............................
   Justices